Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (8/7/2020), is being examined under the first inventor to file provisions of the AIA .   Claims (1-18) are pending.

Election/Restrictions
Applicant’s election without traverse of claims 1-4 and 14-18 in the reply filed on 6/20/2022 is acknowledged. Claims 5-13 are therefore withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al (US 20040149214) in view of  Kitamura et al (US 20100282710). 
For claims 1 and 15, Hirose et al disclose a substrate processing apparatus (Fig 1) comprising: 
a process chamber (11) which has a processing space and has an entrance provided at one side thereof to enter and exit a substrate (18); 
a substrate support unit which is provided in the processing space to support the substrate (16); 
a shutter which is provided in the entrance to open and close the entrance (20); and 
a shutter heater which are provided in the shutter (20a and Para [0034]).
In a separate embodiment Hirose et al disclose a deposit shield (50) which is a fixed part of the shield and shutter having separate heaters (Fig 6)
Hirose et al do not explicitly disclose plurality of heaters in the same shutter.
Kitamura et al disclose a shutter for a gate valve in a plasma processing apparatus and teach that the shutter could include one or more heaters (Abstract or  Para [0004]). Kitamura et al teach that one or more heaters could control the temperature of the shutter to a desired temperature (Para 0025). The heaters could be detachable and controlled in feedback using plurality of sensors (Para [0028]) so as to control power to plural heaters.
Therefore, it would have been obvious for one of ordinary skill in the art to have plurality of heaters to control the entire ring shutters for uniformity of temperature control.
It is noted that for controlling in feedback a sensor is coupled to a dedicated power supply so that each heating zone is controlled by a dedicated signal from a sensor. Such zonal controls were well known in the prior art.
Regarding claim 2 and 16, therefore, individual power supply would have been obvious.
Regarding claim 3 and 18 the shutter is driven upward to open as in Kitamura et al.
Regarding claim 14 and 17 arranging heaters sequentially would be a mere rearrangement of parts.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al (US 20040149214) in view of  Kitamura et al (US 20100282710) as applied to claim 1 and further in view of  Laflamme Jr. et al (US 20040182315).
Hirose et al in view of  Kitamura et al do not disclose a heat blocking member.
Laflamme Jr. et al disclose a heat blocking member (thermal insulation assembly 231) outside at the door to provide thermal insulation (Fig 2, 231 and Para [0038]).
Therefore, having a heat blocking member on the outside of the shutter would have been obvious.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carducci (US 20160314940) discloses heater for the slit door (for entry and exit of substrate) (para [0030]). Further Carpenter et al (US 20040154538) and slim et al (US 20190131146) also disclose heated slit door.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716